

 
 

--------------------------------------------------------------------------------

 





 
Exhibit 10.34 [form10k.htm]


 
L.B. FOSTER COMPANY
 
1998 LONG-TERM INCENTIVE PLAN
 
AS AMENDED AND RESTATED*
 
ARTICLE I
 
PURPOSE, EFFECTIVE DATE AND AVAILABLE SHARES


 
1.1 Purpose. The purpose of this Plan is to provide financial incentives for
selected key personnel and directors of L.B. Foster Company (the "Company") and
its subsidiaries, thereby promoting the long-term growth and financial success
of the Company by (i) attracting and retaining personnel and directors of
outstanding ability, (ii) strengthening the Company's capability to develop,
maintain and direct a competent management team, (iii) motivating officers to
achieve long-range performance goals and objectives, and (iv) providing
incentive compensation opportunities competitive with those of other
corporations.
 
1.2 Effective Date and Expiration of Plan. The Plan was initially adopted by the
Board of Directors of the Company on October 23, 1998 and was made effective as
of that date. An amended and restated Plan was approved by the Board of
Directors of the Company on February 24, 1999 and by the Company's shareholders
at the May 20, 1999 Annual Meeting of Shareholders. A subsequent amended and
restated Plan was approved by the Board of Directors of the Company on
February 2, 2001, subject to the approval of the Company's shareholders at the
May 9, 2001 Annual Meeting of Shareholders and certain immaterial amendments to
the Plan were approved by the Board of Directors of the Company on May 25, 2005.
Unless earlier terminated by the Board pursuant to Section 5.3, the Plan shall
terminate on October 22, 2008. No Award shall be made pursuant to the Plan after
its termination date, but Awards made on or prior to the termination date may
extend beyond that date.
 
1.3 Shares Available Under the Plan. L.B. Foster Company stock to be offered
under the Plan pursuant to Options may be authorized but unissued common stock
or previously issued shares of common stock which have been reacquired by the
Company and are held in its treasury. Subject to adjustment under Section 5.6,
no more than 900,000 shares of common stock shall be issuable upon the exercise
of Options. Any shares of stock subject to an Option which for any reason is
canceled or terminated without having been exercised shall again be available
for Awards under the Plan.


 
 

     
*As amended and restated by the Board of Directors on May 25, 2005,.



 
 
 

 
 

--------------------------------------------------------------------------------

 

 


 
ARTICLE II
 
DEFINITIONS


 
2.1 "Award" means, individually or collectively, any Option under this Plan.


 
2.2 "Board" means the Board of Directors of L.B. Foster Company.
 
2.3 "Committee" means directors of the Company, not to be less than two,
appointed by the Board, each of who is a "non-employee director" within the
meaning of Rule 16b-3 under the Securities Exchange Act of 1934, as amended. In
the absence of such a committee or if the Board, in its discretion, elects to
act, the term "Committee" shall mean the Board with respect to any such action.
 
2.4 "Company" means L.B. Foster Company and its successors and assigns.
 
2.5 "Director" means a director of the Company or of a Subsidiary.
 
2.6 "Effective Date" means the date on which the Plan is effective as provided
in Section 1.2.
 
2.7 "Fair Market Value" of the Stock as to a particular time or date means the
last sale price of the Stock as reported in the NASDAQ National Market System
or, if the Stock is listed on a securities exchange, the last reported sale
price of the Stock on such exchange that shall be for consolidated trading if
applicable to such exchange, or if neither so reported or listed, the last
reported bid price of the Stock.
 
2.8 "Key Personnel" means officers and employees of the Company and its
Subsidiaries who occupy responsible executive, professional, sales or
administrative positions and who have the capacity to contribute to the success
of the Company.
 
2.9 "Nonqualified Stock Option" means a stock option granted under the Plan.
 
2.10 "Option" means a Nonqualified Stock Option to purchase common stock of the
Company.
 
2.11 "Option Price" means the price at which common stock of the Company may be
purchased under an Option as provided in Section 4.6.
 
2.12 "Participant" means a person to whom an Award is made under the Plan.
 
2.13 "Personal Representative" means the person or persons who, upon the death,
disability or incompetency of a Participant, shall have acquired, by will or by
the laws of


 
2
 

 
 

--------------------------------------------------------------------------------

 

 


 
descent and distribution or by other legal proceedings, the right to exercise an
Option theretofore granted to such Participant.
 
2.14 "Plan" means this 1998 Long-Term Incentive Plan.
 
2.15 "Stock" means common stock of the Company.
 
2.16 "Stock Option Agreement" means an agreement entered into between a
Participant and the Company under Section 4.5.
 
2.17 "Subsidiary" means a corporation or other business entity, domestic or
foreign, the majority of the voting stock or other voting interests in which is
owned directly or indirectly by the Company.


 
ARTICLE III
 
ADMINISTRATION


3.1
 
Committee to Administer.
         
(a) The Plan shall be administered by the Committee. The Committee shall have
full power and authority to interpret and administer the Plan and to establish
and amend rules and regulations for its administration. The Committee's
decisions shall be final and conclusive with respect to the interpretation of
the Plan and any Award made under it.
         
(b) A majority of the members of the Committee shall constitute a quorum for the
conduct of business at any meeting. The Committee shall act by majority vote of
the members present at a duly convened meeting, including a telephonic meeting
in accordance with Section 1708 of the Pennsylvania Business Corporation Law
("BCL"). Action may be taken without a meeting if written consent thereto is
given in accordance with Section 1727 of the BCL.
     
3.2
 
Powers of Committee.
         
(a) Subject to the provisions of the Plan, the Committee shall have authority,
in its discretion, to determine those Key Personnel and Directors who shall
receive Awards, the time or times when each such Award shall be made and the
number of shares to be subject to each Option.
         
(b) A Director shall not participate in a vote granting himself an Option.
         
(c) The Committee shall determine the terms, restrictions and provisions of the
agreement relating to each Award, including such terms, restrictions and
provisions as shall be necessary to cause certain Options to qualify as
Incentive



 
3
 

 
 

--------------------------------------------------------------------------------

 

 



   
Stock Options. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan, or in any agreement relating to an
Award, in such manner and to the extent the Committee shall determine in order
to carry out the purposes of the Plan. The Committee may, in its discretion,
accelerate the date on which an Option may be exercised, if the Committee
determines that to do so will be in the best interests of the Company and the
Participant.



 
ARTICLE IV
 
AWARDS


 
4.1 Awards. Awards under the Plan shall consist of Nonqualified Stock Options.
All Awards shall be subject to the terms and conditions of the Plan and to such
other terms and conditions consistent with the Plan as the Committee deems
appropriate. Awards need not be uniform.
 
4.2 Eligibility for Awards. Awards may be made to Key Personnel and Directors.
In selecting Participants and in determining the form and amount of the Award,
the Committee may give consideration to his or her functions and
responsibilities, his or her present and potential contributions to the success
of the Company, the value of his or her services to the Company, and other
factors deemed relevant by the Committee.


4.3
 
Award of Stock Options.
         
(a) The Committee may, from time to time, subject to Section 3.2(b) and other
provisions of the Plan and such terms and conditions as the Committee may
prescribe, grant Nonqualified Stock Options to any Key Personnel or Directors.
         
(b) Subject to adjustment in accordance with Section 5.6 and for the period
commencing after January 1, 2000, Nonqualified Stock Options to acquire 5,000
shares of Stock shall be awarded to each Director who is not an employee of the
Company or a subsidiary thereof on each date such Director is elected to serve
as a Director at an annual meeting of the Company's shareholders or such
Director's term otherwise continues after the adjournment of such annual meeting
of shareholders. Awards under this Section 4.3(b) shall be automatic and shall
not require action by the Committee.
     
4.4
 
Period of Option.
         
(a) Unless otherwise provided in the related Stock Option Agreement, an Option
granted under the Plan, other than to a Director, shall be exercisable only
after twelve (12) months have elapsed from the date of grant and, after such
twelve-



 
4
 

 
 

--------------------------------------------------------------------------------

 

 



   
month waiting period, the Option may be exercised in cumulative installments in
the following manner:



 
     (i) The Participant may purchase up to one-fourth (1/4) of the total
optioned shares at any time after one year from the date of grant and prior to
the termination of the Option.
 
     (ii) The Participant may purchase an additional one- fourth (1/4) of the
total optioned shares at any time after two years from the date of grant and
prior to the termination of the Option.
 
     (iii) The Participant may purchase an additional one- fourth (1/4) of the
total optioned shares at any time after three years from the date of grant and
prior to the termination of the Option.
 
     (iv) The Participant may purchase an additional one- fourth (1/4) of the
total optioned shares at any time after four years from the date of grant and
prior to the termination of the Option.
 
     The duration of each Option shall not be more than ten (10) years from the
date of grant.
 
(b) Except as otherwise provided in the Stock Option Agreement or the Plan, an
Option may not be exercised by a Participant, other than a Director, unless such
Participant is then, and continually (except for sick leave, military service or
other approved leave of absence) after the grant of an Option has been, an
officer or employee of the Company or a Subsidiary.
 
(c) An Option granted to a Director, who is not an employee of the Company or a
subsidiary thereof, while a Director, whether pursuant to Section 4.3(b) or
otherwise, shall be immediately exercisable.
 
4.5 Stock Option Agreement. Each Option shall be evidenced by a Stock Option
Agreement, in such form and containing such provisions not inconsistent with the
provisions of the Plan as the Committee from time to time shall approve.


4.6
 
Option Price and Exercise.
         
(a) The Option Price of Stock under each Option shall be determined by the
Committee but shall be not less than the Fair Market Value of the Stock on the
date on which the Option is granted.
         
(b) Options may be exercised from time to time by giving written notice of
exercise to the Company specifying the number of shares to be purchased. The
notice of exercise shall be accompanied by (i) payment in full of the Option
Price in cash, certified check, cashier's check or other medium accepted by the



 
5
 

 
 

--------------------------------------------------------------------------------

 

 



   
Company in its sole discretion or (ii) a copy of irrevocable instructions to a
broker to promptly deliver to the Company the amount of sale or loan proceeds
sufficient to cover the Option Price. An option shall be deemed exercised upon
the date the Company receives the notice of exercise and all the requirements of
this Section 4.6(b) have been fulfilled.



 
4.7 Delivery of Option Shares. The Company shall not be obligated to deliver any
shares upon the exercise of an Option unless and until, in the opinion of the
Company's counsel, all applicable federal, state and other laws and regulations
have been complied with. In the event the outstanding Stock is at the time
listed on any stock exchange, no delivery shall be made unless and until the
shares to be delivered have been listed or authorized to be added to the list
upon official notice of issuance on such exchange. No delivery shall be made
until all other legal matters in connection with the issuance and delivery of
shares have been approved by the Company's counsel. Without limiting the
generality of the foregoing, the Company may require from the Participant or
other person purchasing shares of Stock under the Plan such investment
representation or such agreement, if any, as counsel for the Company may
consider necessary in order to comply with the Securities Act of 1933, as
amended, and the regulations thereunder. Certificates evidencing the shares may
be required to bear a restrictive legend. A stop transfer order may be required
to be placed with the transfer agent, and the Company may require that the
Participant or such other person agree that any sale of the shares will be made
only on one or more specified stock exchanges or in such other manner as
permitted by the Committee.
 
The Participant shall notify the Company when any disposition of the shares,
whether by sale, gift or otherwise, is made. The Company shall use its best
efforts to effect any such compliance and listing, and the Participant or other
person shall take any action reasonably requested by the Company in such
connection.


4.8
 
Termination of Service.
         
(a) Except as otherwise provided in this Plan or in the applicable Stock Option
Agreement, if the service of a Participant, other than as a Director, terminates
for any reason other than death, permanent disability or retirement with the
consent of the Company, all Options held by the Participant shall expire and may
not thereafter be exercised 30 days after such termination. For purposes of this
section, the employment or other service in respect to Options held by a
Participant shall be treated as continuing intact while the participant is on
military leave, sick leave, or other bona fide leave of absence (such as
temporary employment with the Government) if the period of such leave does not
exceed 90 days, or, if longer, so long as the Participant's right to reestablish
his service with the Company is guaranteed either by statute or by contract.
Where the period of leave exceeds 90 days and where the Participant's right to
reestablish his service is not guaranteed by statute or by contract, his service
shall be deemed to have terminated on the ninety-first day of such leave. Except
as so exercised, such Option shall expire at the end of such period. In no
event,



 
6
 

 
 

--------------------------------------------------------------------------------

 

 



   
however, may any Option be exercised after the expiration of ten (10) years from
the date of grant of such Option.
         
(b) Unless otherwise provided in the applicable stock option agreement, (i) a
Director who has served as a director of the Company for 60 months or more and a
Director whose services are terminated due to death, Permanent Disability (as
determined in Section 4.10), or retirement with the consent of the Company (as
determined in Section 4.10), shall be entitled to exercise his option until the
expiration of the full term of the Option, unless the Director has been
terminated for Cause; and (ii) a Director who has served as a Director of the
Company for less than 60 months and whose services are not terminated due to
death, Permanent Disability (as determined in Section 4.10) or retirement with
the consent of the Company (as determined in Section 4.10) may exercise such
option within 365 days after termination of such Director's services as a
director. In the event that a Director is terminated for Cause, all options held
by such Director shall expire and shall not thereafter be exercised.
         
(c) For the purpose of the Plan, termination for Cause shall mean
(i) termination due to (a) willful or gross neglect of duties or (b) willful
misconduct in the performance of such duties, so as to cause material harm to
the Company or any Subsidiary as determined by the Board, (ii) termination due
to the Participant committing fraud, misappropriation or embezzlement in the
performance of his or her duties or (iii) termination due to the Participant
committing any felony of which he or she is convicted and which, as determined
in good faith by the Board, constitutes a crime involving moral turpitude and
results in material harm to the Company or a Subsidiary.



 
4.9 Death. Except as otherwise provided in the applicable Stock Option Agreement
and except with respect to Directors, if a Participant, dies at a time when his
Option is not fully exercised, then at any time or times within such period
after his death, not to exceed 12 months, as may be provided in the Stock Option
Agreement, such Option may be exercised as to any or all of the shares which the
Participant was entitled to purchase under the Option immediately prior to his
death, by his executor or administrator or the person or persons to whom the
Option is transferred by will or the applicable laws of descent and
distribution. In no event, however, may any Option be exercised after the
expiration of ten (10) years from the date of grant of such Option.
 
4.10 Retirement or Permanent Disability. Except as otherwise provided in the
applicable Stock Option Agreement and except with respect to Directors, if a
Participant retires from service with the consent of the Company, or suffers
Permanent Disability, at a time when he or she is entitled to exercise an
Option, then at any time or times within three years after his or her
termination of service because of such retirement or Permanent Disability the
Participant may exercise such Option as to all or any of the shares which he or
she was entitled to purchase under the Option immediately prior to such
termination. Except as so exercised, such Option shall expire at the end of such


 
7
 

 
 

--------------------------------------------------------------------------------

 

 


 
period. In no event, however, may any Option be exercised after the expiration
of ten (10) years from the date of grant of such Option.
 
The Committee shall have authority to determine whether or not a Participant has
retired from service or has suffered Permanent Disability, and its determination
shall be binding on all concerned. In the sole discretion of the Committee, a
transfer of service to an affiliate of the Company other than a Subsidiary (the
latter type of transfer not constituting a termination of service for purposes
of the Plan) may be deemed to be a retirement from service with the consent of
the Company so as to entitle the Participant to exercise the Option within
90 days after such transfer.
 
4.11 Stockholder Rights and Privileges. A Participant shall have no rights as a
stockholder with respect to any Stock covered by an Option until the issuance of
a stock certificate to the Participant representing such Stock.


 
ARTICLE V
 
MISCELLANEOUS PROVISIONS


 
5.1 Nontransferability. No Award under the Plan shall be transferable by the
Participant other than by will or the laws of descent and distribution. All
Awards shall be exercisable during the Participant's lifetime only by such
Participant or his Personal Representative. Any transfer contrary to this
Section 5.1 will nullify the Award.
 
5.2 Amendments. The Committee may at any time discontinue granting Awards under
the Plan. The Board may at any time amend the Plan or amend any outstanding
Option for the purpose of satisfying the requirements of any changes in
applicable laws or regulations or for any other purpose which may at the time be
permitted by law; provided that no such amendment shall be permissible if it
shall result in Rule 16b-3 under the Securities Exchange Act of 1934, as
amended, becoming inapplicable to any Options. No amendment shall adversely
affect the right of any Participant under any Award theretofore granted to him
or her except upon his or her written consent to such amendment.
 
5.3 Termination. The Board may terminate the Plan at any time prior to its
scheduled expiration date but no such termination shall adversely affect the
rights of any Participant under any Award theretofore granted without his or her
written consent.
 
5.4 Nonuniform Determinations. The Committee's determinations under the Plan,
including without limitation (i) the determination of the Officers and Directors
to receive Awards, (ii) the form, amount and timing of such Awards, (iii) the
terms and provisions of such Awards and (iv) the Agreements evidencing the same,
need not be uniform and may be made by it selectively among Officers and
Directors who receive, or who are


 
8
 

 
 

--------------------------------------------------------------------------------

 

 


 
eligible to receive, Awards under the Plan, whether or not such Officers or
Directors are similarly situated.
 
5.5 No Right to Employment. Neither the action of the Board in establishing the
Plan, nor any action taken by the Committee under the Plan, nor any provision of
the Plan, shall be construed as giving to any person the right to be retained in
the employ, or as an officer or director, of the Company or any Subsidiary.
 
5.6 Changes in Stock. In the event of a stock dividend, split-up, or a
combination of shares, recapitalization or merger in which the Company is the
surviving corporation or other similar capital change, the number and kind of
shares of stock or securities of the Company to be subject to the Plan and to
Options then outstanding or to be granted thereunder, the maximum number of
shares of stock or security which may be issued on the exercise of Options
granted under the Plan, the Option Price and other relevant provisions shall be
appropriately adjusted by the Board, whose determination shall be binding on all
persons. In the event of a consolidation or a merger in which the Company is not
the surviving corporation, or any other merger in which the shareholders of the
Company exchange their shares of stock in the Company for stock of another
corporation, or in the event of complete liquidation of the Company, or in the
case of a tender offer accepted by the Board of Directors, all outstanding
Options shall thereupon terminate, provided that the Board may, prior to the
effective date of any such consolidation or merger, either (i) make all
outstanding Options and SARs immediately exercisable or (ii) arrange to have the
surviving corporation grant to the Participants replacement Options on terms
which the Board shall determine to be fair and reasonable.
 
5.7 Tax Withholding Whenever Stock is to be delivered to a Participant upon
exercise of an Option, the Company may (i) require such Participant to remit an
amount in cash sufficient to satisfy all federal, state and local tax
withholding requirements related thereto ("Required Withholding"), (ii) withhold
such Required Withholding from compensation otherwise due to such Participant,
or (iii) any combination of the foregoing.
 
5.8 Status A Participant's status as Key Personnel or a Director shall be
determined for each Option as of the date the Option is awarded to the
Participant.


 
9


 

 
 

--------------------------------------------------------------------------------

 
